Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned executive officers of Randolph Bancorp, Inc. (the “Company”) hereby certify that this Annual Report on Form 10-K for the year ended December 31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods covered by the Report. March 28, 2017 By: /s/ James P. McDonough James P. McDonough President and Chief Executive Officer (Principal Executive Officer) By: /s/ Michael K. Devlin Michael K. Devlin Executive Vice President and Chief Financial Officer (Principal Financial Officer)
